DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains legal language, “comprises” line 3.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillon(2009/0048481).
Claim 1 - Dillon teaches a device for pumping air, comprising a detection unit       -51-; and an air-supply unit -100-, comprising an air-pumping module -30- and -40- and a balloon -12’-, wherein said air-pumping module -30- and -40- connects to said balloon -12’- by element -21-; said air-pumping module electrically connects to said detection unit, see paragraph [0013]; and said balloon -12’- has a placement area over penis 3, see figure 1.

Claim 3 - Dillon teaches wherein said air-pumping module -30- and -40-comprises a pump -30- and a receiver valve assembly -40-; said pump connects to said balloon -12’-; and said receiver electrically connects to said detection unit in a way selected from a group consisting of a wired way and a wireless way, the connection is inherently wired or wireless.

Claim 4 - said balloon -12’- is of a soft plastic material.

Claim 5 - said air-supply unit further comprises a carrier -13’- and said balloon     -12’- is deposited in said carrier -13’-.

Claim 6 - said balloon -13’- is inflated/deflated at a rate of 10~160 times per minute, see paragraph [0041].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillon in view of Johnson(2021/0275387).
	Claim 2 - Dillon teaches a detection unit -51- having has a heart-rate sensor but the form of the unit is not set forth as a smart watch or a smart bracelet.
	Johnson teaches an inflatable device including a pump and a sensor device which communicates with the pump via apparatus including a smartphone, smartwatch, tablet, laptop or desktop.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a smartwatch in place of the sensor/communication device -51- of Dillon as a substitution of functionally equivalent sensor/communication devices as taught by Johnson.  Such a combination would teach predictable results of the system of Dillon using a smartwatch/sensor as set forth Johnson and have a high expectation of success because smartwatch/communication device is old and well known in the medical arts.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 4,343,302 teaches a monitor and pump system similar which is incorporated by reference into 2009/0048481. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791